LEHAN, Judge.
We reverse the trial court’s order granting the appellee’s motion to dismiss the petition of the Department of Health and Rehabilitative Services (HRS) for reimbursement for public assistance monies paid. See § 409.2561(1), Florida Statutes (1988 Supp.); State, Department of Health & Rehabilitative Services v. D’Andrea, 542 So.2d 1369 (Fla. 2d DCA 1989).
Appellee argues that D'Andrea is inapplicable because in this case there was no pending child support order obligating ap-pellee and there was an order providing that no child support would be paid by appellee, that order further providing that the custodial parent had agreed to relinquish any claim for child support from ap-pellee. We disagree with that argument. In D’Andrea, as well as in this case, there was no pending order of support directed to the party from whom HRS was seeking reimbursement, and there was a prior court order providing that that party was not liable for child support.
Reversed and remanded for proceedings consistent herewith.
SCHEB, A.C.J., and THREADGILL, J., concur.